     8:21-cb-00002-SMB Doc # 44 Filed: 04/09/21 Page 1 of 1 - Page ID # 133




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    8:21CB2

      vs.
                                                                   ORDER
BRYAN E. VANDUSEN,

                     Defendant.


       This matter is before the court on Government’s Motion to Dismiss Criminal Case (Filing
No. 41). Government’s Motion to Dismiss Criminal Case (Filing No. 41) is granted. This case
which involves, Violation Notice NE22-9352016, is dismissed.

       Dated this 9th day of April, 2021.

                                                  BY THE COURT:

                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
